Name: Commission Regulation (EEC) No 1432/87 of 25 May 1987 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 1687/76 and repealing Regulation (EEC) No 1054/87
 Type: Regulation
 Subject Matter: trade;  marketing;  trade policy
 Date Published: nan

 No L 136/32 Official Journal of the European Communities 26. 5 . 87 COMMISSION REGULATION (EEC) No 1432/87 of 25 May 1987 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 1687/76 and repealing Regulation (EEC) No 1054/87 time limit laid down in Article 31 of Commission Regu ­ lation (EEC) No 2730/79 (10), as last amended by Regula ­ tion (EEC) No 2108/86 (u) ; Whereas it is appropriate to specify that, in view of the prices which have been fixed in the context of this sale in order to permit the disposal of certain cuts, exports of such cuts should not be eligible for the refunds periodically fixed in the beef and veal sector ; whereas, for the same reason, footnote (7) to Part 3 of Annex I to Commission Regulation (EEC) No i 19/87 of 14 January 1987 fixing the monetary compensatory amounts appli ­ cable in the agricultural sector and certain coefficients and rates required for their application (12) should be applied ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Regu ­ lation (EEC) No 1687/76 ; whereas, however, Annex I of the said Regulation setting out the entries to be made in control copies should be expanded ; Whereas Commission Regulation (EEC) No 1054/87 (13) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3) has provided for the possibility of applying a two-stage procedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold substantial stocks of boned intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question and it is appropriate therefore to offer this meat for sale at a price fixed at a standard rate in advance in accordance with Commission Regulations (EEC) No 2539/84 and (EEC) No 2824/85 (4) ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed in taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application for the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EEC) No 520/87 (*) ; Whereas the export of meat sold under this Regulation must be guaranteed by the lodging of a security, the amount of which may differ from that provided for in Article 15 of Commission Regulation (EEC) No 2173/79 I7) ; whereas such security shall be released when proof, as required by Article 13 (4) of Commission Regu ­ lation (EEC) No 1687/76 (8), as last amended by Regula ­ tion (EEC) No 1418/87 (9), has been furnished within the HAS ADOPTED THIS REGULATION : Article 1 1 . Part of the stocks of boned intervention beef held by the intervention agencies of Denmark, France, Germany, Ireland and the United Kingdom shall be sold. This meat shall be for export. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regula ­ tions (EEC) No 2539/84 and (EEC) No 2824/85. The provisions of Commission Regulation (EEC) No 985/81 (14) shall not apply to this sale . (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 48 , 17 . 2. 1987, p. 1 . (3) OJ No L 238 , 6 . 9 . 1984, p. 13 . (4) OJ No L 268 , 10 . 10 . 1985, p. 14.Is) OJ No L 241 , 13 . 9 . 1980, p. 5 . H OJ No L 52, 21 . 2. 1987, p. 13 . 0 OJ, No L 251 , 5 . 10 . 1979, p. 12. (8) OJ No L 190, 14. 7. 1976, p. 1 . H Ol No L 135. 23 . 5 . 1987, p. 22. H OJ No L 317, 12. 12. 1979, p. 1 . (") OJ No L 182, 5 . 7. 1986, p. 9 . H OJ No L 16, 17 . 1 . 1987, p. 1 . H OJ No L 103, 15 . 4. 1987, p. 5 . H OJ No L 99, 10. 4. 1981 , p. 38 . 26. 5. 87 Official Journal of the European Communities No L 136/33 2. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 3 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 27 May 1987. 4. Particulars relating to the quantities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II . Article 4 In respect of the meat referred to under 1 b), 2 b), 3 b), 4 b) and 5 b) in Annex I sold pursuant to this Regulation :  no export refunds shall be granted, and  footnote (7) to Part 3 of Annex I to Regulation (EEC) No 119/87 shall apply. Article 5 Regulation (EEC) No 1687/76 is hereby amended as follows : In Part I of the Annex, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and footnote are added : '32. Commission Regulation (EEC) No 1432/87 of 25 May 1987 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export (32). Article 2 The products referred to in Article 1 must be exported within six months from the date of conclusion of the contract of sale . Article 3 1 . The security provided for in Article 5 of Regulation (EEC) No 2539/84 is hereby fixed at :  460 ECU per 100 kilograms of the meat referred to under 1 a), 2 a), 3 a), 4 a) and 5 a) in Annex I,  360 ECU per 100 kilograms of the meat referred to under 1 b), 2 b), 3 b), 4 b) and 5 b) in Annex I. 2. Without prejudice to Article 15 (2) and (3) of Regu ­ lation (EEC) No 2173/79 the security referred to in para ­ graph 1 shall be released when the proof provided for in Article 13 (4) of Regulation (EEC) No 1687/76 is furnished. 3 . The said proof shall be furnished within the time limit laid down in Article 31 of Regulation (EEC) No 2730/79 . (32) OJ No L 136, 26 . 5 . 1987, p . 32.' Article 6 Regulation (EEC) No 1054/87 is hereby repealed. Article 7 This Regulation shall enter into force on 27 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 May 1987. For the Commission Frans ANDRIESSEN Vice-President No L 136/34 Official Journal of the European Communities 26. 5. 87 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Precio minimo expresado en ECU por tonelada (') (2)  Mindstepriser i ECU/ton (') (2)  Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') (2)  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ ECU Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (') (2)  Minimum prices expressed in ECU per tonne (*) (2)  Prix minimaux exprimÃ ©s en Ecus par tonne ( ·)(2)  Prezzi minimi espressi in ECU per tonnellata (') (2)  Minimumprijzen uitgedrukt in Ecu per ton (') (2)  PreÃ §o mÃ ­nimo expresso em ECUs por tonelada ( ¢) (2) 1 . DANMARK 2. FRANCE 3 . IRELAND a) MÃ ¸rbrad med bimÃ ¸rbrad Filet med entrecote og tyndsteg InderlÃ ¥r med kappe Tykstegsfilet med kappe Klump med kappe YderlÃ ¥r med lÃ ¥rtunge b) Bryst og slag Ãvrigt kÃ ¸d af forfjerdinger Skank og muskel sammen ­ hÃ ¦ngende 6 300 2 900 2 250 2 250 2 250 2 250 1 125 1 125 1 125 a) Filet 6 300 Faux filet 2 900 Tende de tranche 2 350 Tranche grasse 2 350 Rumsteak 2 150 EntrecÃ ´te 2 350 GÃ ®te Ã la noix 2 350 b) Caisse B 1 125 Jarret 1 125 Caisse C 1 125 Boule de macreuse 1 125 Caisse A 1 125 Bavette 1 1 25 Boule de gÃ ®te 1 125 a) Fillets 6 650 Striploins 2 900 Insides 2 250 Outsides 2 250 Knuckles 2 250 Rumps 2 250 Cube-rolls 2 350 b) Shins and shanks 1 125 Shanks 1 125 Shins 1 125 Plates and flanks 1 125 Forequarters 1 125 Flanks 1 1 25 Plates 1 1 25 Briskets 1 1 25 Shanks and/or shins 1 125 Flanks and/or plates 1 125 4. BUNDESREPUBLIK DEUTSCHLAND 5. UNITED KINGDOM a) Roastbeef 3 000 a) Fillets 6 300 Oberschalen 2 300 Striploins 2 900 Unterschalen 2 300 Topsides 2 150 Kugeln 2 300 Silversides 2 150 HÃ ¼ften 2 100 Thick flanks 2 150 b) DÃ ¼nnung 1 125 Rumps 2 1 50 Hesse 1 125 b) Hindquarter skirts 1 125 Kniekehlfleisch 1 125 Shins and shanks 1 125 Clod and sticking 1 125 Ponies 1 125 Pony parts 1 125 Striploin flank-edge 1 125 Thin flanks 1 125 Forequarter flanks 1 125 Briskets 1 125 Foreribs 1 125 (') En caso de que los productos estÃ ©n almacenados fuera del Estado miembro al que pertenezca el organismo de intervenciÃ ³n poseedor, estos precios se ajustarÃ ¡n con arreglo a lo dispuesto en el Reglamento (CEE) n ° 1805/77 . (') I tilfÃ ¦lde, hvor varerne er oplagrede uden for den medlemsstat, hvor interventionsorganet er hjemmehÃ ¸rende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77 . (*) Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. (') Ã £Ã Ã ·Ã ½ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃ ¯Ã ½Ã ±Ã ¹ Ã ±ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ± Ã µÃ ºÃ Ã Ã  Ã Ã ¿Ã Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Ã Ã Ã ¿ Ã ¿ÃÃ ¿Ã ¯Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã ¿ Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã ¿Ã  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã , Ã ¿Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK.) Ã ±Ã Ã ¹Ã ¸. 1805/77 . (') In the case of products stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with the provisions of Regulation (EEC) No 1805/77 . ( x ) Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n0 1805/77 . (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo detentore, detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n . 1805/77. 26. 5 . 87 Official Journal of the European Communities No L 136/35 (') Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77. (') No caso de os produtos estarem armazenados fora do Estado-membro de que depende o organismo de intervengo detentor, estes presos serÃ £o ajustados conforme o disposto no Regulamento (CEE) n? 1805/77 . (2) Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79. (2) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . (2) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (2) Ot Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK.) Ã ±Ã Ã ¹Ã ¸. 2173/79. (2) These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79. (2) Ces prix s'entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n » 2173/79. (2) Il prezzo si intende peso netto in conformitÃ del disposto dell articolo 17, paragrafo 1 , del regolamento (CEE) n . 2173/79. (2) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (2) Estes preÃ §os aplicam-se a peso lÃ ­quido, conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . No L 136/36 Official Journal of the European Communities 26 . 5 . 87 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK-1360 Kebenhavn K Tel . (01 ) 92 70 00, telex 151 37 DK BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 9) 1 56 40 App. 772/773, Telex : 04 1 1 56 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine ¥-75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 26 06 43 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berks . Tel . (0734) 58 36 26 Telex 848 302